DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Response to Arguments
In view of the amendments removing the problematic claim language, the rejection under 35 U.S.C. 112(a) is withdrawn.  Remarks, 10–11.
On pages 11–12 of the Remarks, Applicant contends the combination of Panusopone, He, and Laroche fails to teach or suggest the features added by way of amendment.  Examiner disagrees.  As explained in the preceding Office Action, both Laroche and He individually and thus in combination describe constraining the length of block vectors to a certain search area and particularly describe an example of constraining the block vectors to a certain slice.  In addition, He and Panusopone describe vector refinement, which those skilled in the art recognize as a process that changes the coordinates of block vectors.  He’s paras. 0216–0220, for example, teach subtracting positional coordinate values from motion/block vectors to achieve shorter, valid vectors.  Like the prior art, Applicant’s recited feature starts with a first motion vector and subtracts from each of the coordinates to achieve a shorter second vector.  For the foregoing reasons, Applicant’s arguments are not persuasive of error.
Examiner incorporates herein previous Responses to Arguments from the prosecution record.
Other claims are not argued separately.  Remarks, 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6–12, and 16–20 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone (US 2017/0339404 A1), He (US 2017/0289566 A1), and Laroche (US 2018/0302645 A1).
Regarding claim 1, the combination of Panusopone, He, and Laroche teaches or suggests a method of processing video data, comprising:  determining, for a conversion between a current video block of a video and a bitstream of the video (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks; Examiner notes Applicant’s original claims 8 and 9 explain the recited “conversion” is encoding and/or decoding; see also Panusopone, ¶ 0030:  explaining CUs are “blocks”), an intra block-copy (IBC) history-based block vector predictor candidate table for the current video block with an (IBC) mode (While Panusopone teaches IBC and candidate list construction generally, it does not describe the details of IBC candidate list construction; He, ¶ 0005:  teaches the signaling of IBC mode dictates a specified manner of constructing a candidate list , wherein motion candidates in the IBC history-based block vector predictor candidate table are arranged based on an insertion order of the motion candidates into the IBC history-based block vector predictor candidate table (Examiner notes that placing entries in a memory (table) in the order in which they are input is how conventional computer memory works; Consider “stack” vs. “heap” memory usage and consider database entries based on an arbitrary key value (i.e. how conventional tables are constructed); Of course one can construct a spreadsheet or memory table by ordering the entries in any order including FIFO and LIFO; In any event, this feature is not viewed as itself inventive or particularly unobvious to one having ordinary skill), and wherein each of the motion candidates in the IBC history-based block vector predictor candidate table is associated with processing one or more video blocks received prior to the current video block (Examiner finds this language is simply explaining what was already interpreted elsewhere in the claim, i.e. the history based BVs are from blocks already processed, which is inherent since the data would not be available for consideration for the current block if not already processed itself; He, ¶ 0179:  teaches that the IBC block vector candidates are only valid if they are connected to an already-constructed block, i.e. history-based); constructing a first candidate list at least by checking at least one motion candidate of the IBC history-based block vector predictor candidate table to determine whether to add the at least one motion candidate from the IBC history-based block vector predictor candidate table to the first candidate list (Examiner interprets this limitation as checking the validity of the candidates chosen to fill the candidate list; He, ¶ 0007:  teaches there are several approaches to filling the candidate list, including using default block vectors; He, ¶ 0161:  teaches how at most two BV predictors is chosen from a list of six BV candidate predictors wherein two of the candidate predictors are history-based (i.e. last); Examiner finds these evaluated subsets described in paragraph [0161] are the claimed candidate tables; entries are referenced by index just as a table of values is referenced by index into the table), wherein the first candidate list is an IBC merge candidate list or an IBC predictor motion candidate list (He, ¶ 0006:  teaches IBC merge candidate list construction); determining reference samples of the current video block based on a motion candidate of the first candidate list (He, ¶ 0138:  teaches the reconstructed samples of the current picture are used as reference samples that are pointed to by “motion” vectors; Examiner notes that in the parlance of intra-coding, block vectors represent motion in that they are handled essentially the same way as true temporal motion vectors, even though they are, strictly speaking, spatial and hence do not represent true motion), wherein the reference samples are restricted within a predefined searching range, and a size of the predefined searching range is related to a size of a coding tree unit including the current video block (Neither Panusopone nor He appears to teach the search range is based on the block size; Laroche, ¶ 0124:  teaches the search area is based on the block sizes), and wherein determining the reference samples of the current video block based on the motion candidate of the first candidate list comprises:  deriving a second position based on a first position indicated by the motion candidate, wherein the first position is indicated by a first motion vector (Bx1, By1) related to the motion candidate, wherein the second position is indicated by a second motion vector (Bx2, By2), wherein Bx2=Bx1-p×M and By2=By1–q×N, wherein M and N are pre-defined numbers, wherein q and p are positive integers, and wherein B2x and By2 correspond to the second position within the predefined searching range, and determining the reference samples of the current video block based on the second position (He, Figs. 27 and 28:  illustrate remainder block vectors based on deriving block vectors from neighboring block vectors; see also He, ¶¶‌ 0219–0220:  teaching block vector refinement by repeatedly subtracting from the last round of search until a valid vector is found; see also Laroche, e.g. ¶ 0041:  teaching constraining the IBC search range; He, ¶ 0216:  teaches motion vector refinement which is adjusting the vector to fall within a boundary; Panusopone, ¶ 0057:  teaches motion vector refinement; see also He, ¶ 0220:  teaching motion vector refinement by subtracting the previous round of invalid motion vectors); and performing the conversion based on at least the reference samples (He, ¶ 0005:  teaches the signaling of IBC mode dictates a specified manner of constructing a candidate list for IBC), wherein the IBC history-based block vector predictor candidate table is constructed according to a different construction method than that for an inter history-based motion vector predictor candidate table, the IBC merge candidate list is constructed according to a different construction method than that for an inter merge candidate list, and the IBC predictor motion candidate list is constructed according to a different construction method than that for an inter predictor motion candidate list (He, ¶ 0005:  teaches the signaling of IBC mode dictates a specified manner of constructing a candidate list for IBC (block vectors) and teaches absence of IBC mode signaling dictates a different specified manner of constructing a candidate list of motion vectors; see also He, ¶‌ 0160:  teaching the separation of intraBC and inter merge helps keep more meaningful candidates in the list; He, ¶ 0212:  teaches padding is different between inter prediction and IBC (block vectors, instead of motion vectors); Examiner notes Applicant’s original claim 3 evidences that inter merge or inter predictor motion candidate list are obvious equivalents since claim 3 did not express a preference one way or the other; Examiner notes the same is true of original claim 3 with respect to IBC).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Panusopone, with those of He, because both references are drawn to the same field of endeavor and because He provides further details on the characteristics of IntraBC mode as more generally described in Panusopone.  Therefore, at the least the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Panusopone and He used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Panusopone and He, with those of Laroche, because all three references are drawn to the same field of endeavor and because Laroche provides further details on the characteristics of IntraBC mode as more generally described in Panusopone and He.  Therefore, at the 
Regarding claim 2, the combination of Panusopone, He, and Laroche teaches or suggests the method of claim 1, wherein the IBC mode is a mode that uses sample values of a same video slice for coding the current video block (Panusopone, ¶ 0037:  explains intra block copy mode uses “data from other portions of the same slice”; Examiner notes He’s discussion of using temporal reference pictures in IntraBC mode (e.g. in He’s ¶ 0006) is just one potential embodiment that does not foreclose the conventional use of IntraBC as described in Panusopone).
Regarding claim 6, the combination of Panusopone, He, and Laroche teaches or suggests the method of claim 1, wherein deriving the second position based on the first position indicated by the motion candidate comprises:  a deriving step of deriving a first motion vector by subtracting M and N from two components of the motion candidate respectively, wherein M and N are pre-defined numbers, and wherein the second position is indicated by the first motion vector (He, ¶ 0216:  teaches motion vector refinement which is adjusting the vector to fall within a boundary; Panusopone, ¶ 0057:  teaches motion vector refinement; see also He, ¶ 0220:  teaching motion vector refinement by subtracting the previous round of invalid motion vectors).
Regarding claim 7, the combination of Panusopone, He, and Laroche teaches or suggests the method of claim 6, wherein deriving the second position based on the first position indicated by the motion candidate comprises:  repeating the deriving step until the derived first motion vector is the motion vector that indicating the second position (He, ¶ 0011:  explains only valid predictive vectors are added to a candidate list; He, ¶ 0128:  teaches the update process is performed until the list is filled; see also e.g. He, ¶ 0197; see also rationale for claim 6).
Regarding claim 8, the combination of Panusopone, He, and Laroche teaches or suggests the method of claim 1, wherein deriving the second position based on the first position indicated by the motion candidate comprises:  interpreting the motion candidate as pointing to an upper-left pixel of a valid reference area of the current block (He, ¶ 0188:  teaches block positions are denoted based on their top left pixel).
Regarding claim 9, the combination of Panusopone, He, and Laroche teaches or suggests the method of claim 1, wherein the conversion generates the current video block from the bitstream (Examiner interprets this as “decoding”; He, ¶ 0052: teaches decoding the bitstream).
Regarding claim 10, the combination of Panusopone, He, and Laroche teaches or suggests the method of claim 1, wherein the conversion generates the bitstream from the current video block (Examiner interprets this as “encoding”; He, ¶ 0008:  teaches encoding the current picture blocks into the bitstream).
Claim 11 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 12
Claim 16 lists the same elements as claim 6, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 17 lists the same elements as claim 9, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 18 lists the same elements as claim 10, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Claim 19 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2020/0154127 A1) teaches intra-block copy (e.g. ¶ 0057) and motion vector refinement (e.g. ¶ 0182).
Xu (US 2018/0124394 A1) teaches intra-block copy and how the reference picture list includes the current picture for such mode (e.g. Abstract).
Li (US 2017/0142418 A1) teaches unification of syntax elements, semantics, etc. between IntraBC and inter-prediction modes (e.g. Abstract).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481